DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the blank boxes in the only Fig. of the drawings should be provided with text labels so that it is easier to follow.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 10, the recitation “wherein the detector further comprises a threshold level determination unit, with an input of the threshold level determination unit being connected to the sensor for receiving an actual current measurement signal, and with an output of the threshold value determination unit being connected to the comparator unit” recited on lines 7-10 of the claim is indefinite because it is misdescriptive since the disclosure disclose the threshold determination unit is connected to the Analog to Digital Converter (see FIG. in the drawings, that the threshold determination unit 6 is connected to the A/D 12), and the threshold determination unit does not being connected to the sensor as claimed.  Further, the recitation “proving the comparator unit with the threshold level” on line 10-11 is indefinite because it is not clear what is providing the comparator unit with the threshold level.  Further, the recitation “the threshold level determination unit is adapted to determine the threshold level in dependence on the value of the actual current measurement signal” on line 11-12 is indefinite because it is not clear what applicant means by the above phrase.  Clarification and/or appropriated correction is required.
Claims 11-18 are indefinite because they depend on claim 10.
Also, for claim 11, the recitation “a high threshold level” on line 2 is indefinite because it is not clear if “a high threshold level” is different to or the same as “the threshold level” recited earlier in claim 10, or whether applicant means the threshold level has a high threshold level.  Further, the recitation “a high actual current measurement signal” on line 2 is indefinite because it is not clear if it is different to or the same as “the actual current measurement signal” recited earlier in claim 10, or whether applicant means the actual current measurement signal is a high signal.  Clarification and/or appropriated correction is required.
Also, for claim 12, the recitation “wherein the threshold level determination unit is adapted to set the threshold level to a constant low value, especially lower than one and a half a nominal protection current of the detector, for all values of the actual current measurement signal, except for current measurement signals with an actual value exceeding the nominal protection current a predefined whole number of magnitudes, especially five and/or six and/or seven and/or eight times the nominal protection current of the detector, and that the threshold level is set to a value higher the predefined number of magnitudes for such current measurement signals” recited in this claim is indefinite because it includes a broad range or limitation together with a narrow range of limitation that falls within the broad range or limitation (in the same claim).  Note that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitations “a constant low value” and “the nominal protection current a predefined whole number of magnitudes”, and the claim also recites “especially lower  than one and a half a nominal protection current of the detector” and “especially five and/or six and/or seven and/or eight times the nominal protection current of the detector”, respectively, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Further, in claim 12, the recitation “current measurement signals” on lines 4 and 8 are unclear antecedent basis and it is not clear why the claim was recited “current measurement signal” (single signal), and suddenly “current measurement signals” (plural signals).  Clarification and/or appropriated correction is required.
Also, in claim 13, the recitation “the moving window” on line 2 is unclear antecedent basis and it is not clear if applicant refers to “a moving window integration method” recited earlier.  Clarification and/or appropriated correction is required.
Also, in claim 14, the recitation “an input of the integration window determination unit being connected to the sensor for receiving an actual current measurement signal” on lines 2-3 is indefinite because it is misdescriptive since the disclosure disclose the integration window determination unit is connected to the Analog to Digital Converter (see FIG. in the drawings, that the window determination unit 7 has an input that is connected to the A/D 12), and the window determination unit does not have an input being connected to the sensor as claimed.  Further, the recitation “an actual current measurement signal” on line 3 of the claim is unclear antecedent basis and it is not clear if it is the same as “an actual current measurement signal” recited earlier in claim 10.  Further, the recitation “the integrator unit” on lines 4 and 5 lacks clear antecedent basis and it is not clear if applicant means “the integral-unit” (see claim 10). Further, the recitation “proving the integrator unit with the length of the integration window” on lines 4-5 is indefinite because it is not clear what is proving the integrator unit with the length of the integration window and that the recitation “the length of the integration window” in the above phrase lacks clear antecedent basis.  Further, the recitation the recitation “the integration window determination unit is adapted to determine the length of the integration window in dependence on the value of the actual current measurement signal” on lines 5-7 is indefinite because it is not clear what applicant means by the above phrase.  Clarification and/or appropriated correction is required.
For claim 15, the recitations “a long integration window” on line 2 and “a short integration window” on line 3 are indefinite because it is not clear if they are related to “the length of the integration window” recited earlier in claim 14.  Clarification and/or appropriated correction is required.
For claim 16, the recitation “the integration window” on line 2 lacks antecedent basis and the recitation “a integration window” on line 3 is unclear antecedent basis, and it is not clear if they are the same as “the length of the integration window” recited earlier in claim 14.  Clarification and/or appropriated correction is required.
Also, for claim 17,  the recitation “wherein the threshold level determination unit is adapted to set the threshold level to a constant low value, especially lower than one and a half a nominal protection current of the detector, for all values of the actual current measurement signal, except for current measurement signals with an actual value exceeding the nominal protection current a predefined whole number of magnitudes, especially five and/or six and/or seven and/or eight times the nominal protection current of the detector, and that the threshold level is set to a value higher the predefined number of magnitudes for such current measurement signals” recited in this claim is indefinite because it includes a broad range or limitation together with a narrow range of limitation that falls within the broad range or limitation (in the same claim).  Note that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitations “a constant low value”, “the nominal protection current a predefined whole number of magnitudes”, and “a high value”; and the claim also recites “especially lower than 500µs”, “especially five and/or six and/or seven and/or eight times the nominal protection current of the detector”, and “higher than 3 ms”, respectively, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Further, in claim 17, the recitation “the integration window” on lines 2 and 6 lacks antecedent basis and it is not clear if they are the same as “the length of the integration window” recited earlier in claim 14.  Further, the recitation “current measurement signals” on lines 3-4 and 7 are unclear antecedent basis and it is not clear why the claim was recited “current measurement signal” (single signal), and suddenly “current measurement signals” (plural signals).  Clarification and/or appropriated correction is required.
Also, in claim 18, “the overcurrent protection switch” lacks antecedent basis.  Clarification and/or appropriated correction is required.
Conclusion
Because the scope of claims 10-18 cannot be determined due to the indefinite problems set forth above with regard to the 112(b) rejection, no prior art rejection can be applied against these claims at this time.  Note that this is not an indication of allowability.  
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842